Citation Nr: 1026317	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-09 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
During the course of the appeal, the Veteran moved to Florida; 
original jurisdiction now resides with the St. Petersburg, 
Florida RO.

Procedural history

The Veteran's initial claim of entitlement to service connection 
for a low back disability was received by the RO in February 
1980.  His claim was denied in a June 1982 rating decision.  The 
Veteran did not appeal that decision.  In December 1993, the 
Veteran filed to reopen his previously denied claim.  His claim 
to reopen was denied by the RO in January 1994.  The Veteran did 
not appeal that denial.

In August 2006, the Veteran again filed to reopen his previously 
denied low back disability claim.  The RO reopened and denied the 
Veteran's claim in a February 2007 rating decision.  The Veteran 
disagreed with the denial and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in March 2008.

In March 2009, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

In an April 2009 decision, the Board reopened the Veteran's claim 
and remanded it for further evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial in 
a February 2010 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran's currently diagnosed low back 
disability is due to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back disability, which he contends was incurred during his active 
military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In April 2009, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to obtain any outstanding 
Social Security Administration (SSA) records pertaining to the 
Veteran, to request the Veteran's service treatment records, to 
obtain outstanding VA treatment records, and to obtain a medical 
nexus opinion.  The claim was then to be readjudicated.  

The record indicates that the AOJ sent a request to the SSA for 
records pertaining to the Veteran.  In October 2009, the AOJ was 
notified that the Veteran was receiving SSA benefits due to age 
and that the SSA did not possess any medical evidence pertaining 
to the Veteran.  The AOJ also requested the Veteran's service 
treatment records in July 2009 and was notified that such records 
were fire-related and were therefore unavailable.  See the 
Request for Information dated July 2009.  Additionally, the AOJ 
requested and obtained all available outstanding VA treatment 
records pertaining to the Veteran.  The AOJ made a formal finding 
of unavailability as to the Veteran's treatment records dating 
from 1981 to present from the Wilmington VA Medical Center.  

Consistent with the Remand instructions, a VA medical nexus 
opinion was subsequently obtained and associated with the 
Veteran's claims folder as to the claimed low back disability.  
This will be discussed below.  As indicated above, a SSOC was 
issued in February 2010.  Accordingly, the Board's remand 
instructions have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated September 
2006.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in service 
that caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claim in the September 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records such as all records held by 
Federal agencies to include service treatment records or other 
military records, and medical records from VA hospitals.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would request such records, if the Veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The letter 
also notified the Veteran that he would be afforded a VA 
examination if necessary to make a decision on his claim.

The September 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information about 
the evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give it 
to us, asks for a fee to provide it, or VA otherwise cannot get 
the evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

The VCAA letter specifically requested:  "If there is any other 
evidence or information that you think will support your claim, 
please let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in an April 2008 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  

With respect to effective date, the April 2008 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  Moreover, there is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim was 
readjudicated in the February 2010 supplemental statement of the 
case (SSOC), following the issuance of the April 2008 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claim and there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
evidence of record includes the Veteran's statements, a lay 
statement, and VA treatment records.  

The Board notes that in July 2009 the RO attempted to obtain the 
Veteran's service treatment records from the National Personnel 
Records Center (NPRC).  However, the RO was notified that the 
service treatment records were destroyed in a fire at that 
facility.  The Veteran was notified of this in a letter dated 
October 2009.

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate the 
claim being decided herein, including efforts to obtain service 
treatment records that were apparently destroyed in the NPRC 
fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to obtain a 
veteran's service medical records.  The Board finds, however, 
that in light of evidence that the records were destroyed in a 
fire there is no reasonable possibility that the missing records 
may be located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  

Additionally, the Board recognizes that the Veteran has indicated 
that he received continuous treatment at the VA medical centers 
in Wilmington (from approximately 1981 to 1988) and Gainesville 
(dating from 1988 to present).  As indicated above, pursuant to 
the Board's April 2009 Remand instructions, the AOJ attempted to 
obtain any and all outstanding VA treatment records from these 
facilities.  Several treatment records were obtained dated from 
1981 on; however, the VA medical center in Wilmington was unable 
to locate any other records pertaining to the Veteran.  As such, 
a formal finding of unavailability of said records was made in 
October 2009.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which does 
not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); 
Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Veteran has 
been accorded the opportunity to provide such records himself.  
Therefore, VA has no further duty to him with respect to 
obtaining these records.

The Veteran was afforded a VA medical opinion in January 2010 as 
to his low back disability claim.  The VA examination report 
reflects that the VA physician thoroughly reviewed the Veteran's 
past medical history, documented his medical conditions, and 
rendered an opinion which appears to be consistent with the 
remainder of the evidence of record.  As will be discussed in 
detail below, the Board therefore concludes that the VA medical 
opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus, in most cases, between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Initial matter - the missing service records

As has been explained above, the Veteran's service treatment 
records were apparently lost in a fire at the NPRC.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these particular 
cases].


Analysis

The Veteran is claiming entitlement to service connection for a 
low back disability which he contends is due to his active 
military service.  See, e.g., the March 2009 Board hearing 
transcript.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence or aggravation of disease or injury; and 
(3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
degenerative disc disease of the lumbar spine as well as 
lumbosacral spondylosis and lumbar spine stenosis.  See the VA 
medical opinion dated January 2010.  Hickson element (1) is 
therefore satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will separately 
address disease and injury.

Concerning disease, as noted above the Veteran's service medical 
records are missing.  However, the Veteran does not assert that 
his current low back disability is the result of any in-service 
disease.  Rather, as discussed below, he contends that he 
sustained an injury in service.

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a), the Board notes that the Veteran has not 
alleged that he sought or received treatment for his low back 
disability upon discharge from service in November 1945.  
Moreover, the claims folder is void of any evidence that the 
Veteran received medical treatment for his low back disability 
immediately following service or for decades thereafter.  In 
fact, the earliest documented medical treatment was in 1979, over 
thirty years after the Veteran's military discharge.  
Accordingly, in-service disease is not demonstrated and the 
presumptive period set forth in 38 C.F.R. § 3.309(a) does not 
apply.

Concerning in-service injury, the Veteran contends that he 
injured his back in 1944 when he was pinned by the wheels of a 
vehicle he was repairing.  See the March 2009 Board hearing 
transcript, pgs. 4-6.  

As discussed above, the Veteran's service treatment records are 
missing.  However, there is nothing in the remainder of the 
record which suggests that the Veteran was diagnosed with a back 
disability until over three decades after his military discharge.  
Critically, he was not diagnosed with a back disability until 
November 1979, more than thirty-five years after his separation 
from service.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  In particular, the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The lack of any evidence of low back problems for decades after 
service, and the filing of the claim for service connection 
thirty-five years after service, is itself evidence which tends 
to show that no such injury was sustained in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; see 
also 38 C.F.R. § 3.102 (2009) [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].

In essence, the Veteran's claim rests of his own statements that 
he sustained a back injury in service.  The Board has considered 
those statements.  In this regard the Board notes that the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to report that he has experienced 
certain symptoms such as back pain.  See Washington v. Nicholson, 
21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an 
appellant is competent to provide information regarding visible, 
or otherwise observable symptoms of disability]; see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 
465 (1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Espiritu, 
supra.  

Evaluating the Veteran's contention in light of the entire 
record, the Board observes that the first evidence of medical 
treatment for the Veteran's back is a November 1979 x-ray which 
documented mild degenerative changes of the Veteran's lumbosacral 
spine.  See the VA treatment record dated November 1979.  Later, 
in connection with his claim of entitlement to VA benefits for 
the low back disability, the Veteran in essence contended that he 
sustained a chronic injury to his back in 1944 in service.  

In addition to his own statements, the Veteran submitted a lay 
statement from W.J.M. in support of his claim.  In his statement, 
W.J.M. indicated that the Veteran wore a corset for his back in 
the year 1944.  

In short, the Board finds that the Veteran's statements 
concerning an in-service back injury are, at least, plausible.  
However, even assuming such a back injury occurred, and that 
Hickson element (2) is met, the claim still fails.

Turning to Hickson element (3), there is no medical nexus 
evidence linking the Veteran's reported in-service injury to the 
current disability.  Indeed, the January 2010 VA physician who 
addressed the issue of medical nexus pursuant to the Board's 
April 2009 Remand decision, indicated that "I cannot resolve 
this issue without resort[ing] to mere speculation."  He 
explained the basis for this conclusion, "[t]he Veteran has 
chronic low back pain since 1981.  This has been established by 
his VA records.  There is no possible way to determine when the 
onset of his current back condition was without service treatment 
records or at least records in the immediate time following his 
service.  Making such an opinion would be purely speculative."  
In other words, even accepting the Veteran's reports of 
continuity of symptoms, without documentation of the nature of 
the original injury, the examiner could not provide an opinion. 

Accordingly, the VA physician determined that he is unable to 
render a medical opinion as to the issue of medical nexus in 
absence of speculation.  The Court recently stated that before 
the Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  See Jones v. Shinseki, No. 
07-3060 (U.S. Vet. App., March 25, 2010).  Specifically, the 
Court indicated that "[i]t must be clear on the record that the 
inability to opine on questions of diagnosis and etiology is not 
the first impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion."  

Critically, the January 2010 VA medical opinion appears to have 
been based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  Moreover, the VA physician 
provided thorough rationale for the speculative nature of his 
opinion - that without additional medical records (which VA has 
been unable to obtain), a reasoned opinion could not be provided. 

There is no medical opinion to contradict the conclusion of the 
January 2010 VA examiner.  To the extent that the Veteran or his 
representative is contending that the currently diagnosed low 
back disability is related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran and his representative in 
support of the claim are not competent medical evidence and do 
not serve to establish medical nexus.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a low back disability is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


